FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                       SEPTEMBER 29, 2022
                                                                    STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 176

State of North Dakota,                                Plaintiff and Appellee
     v.
Emma Charlotte Pieper,                             Defendant and Appellant



                               No. 20220084

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Andrew C. Eyre, Assistant State’s Attorney, and Vanessa Sigette, under the
Rule on Limited Practice of Law by Law Students, Grand Forks, North Dakota,
for plaintiff and appellee; submitted on brief.

Challis D. Williams, Grand Forks, North Dakota, for defendant and appellant;
submitted on brief.
                               State v. Pieper
                                No. 20220084

Per Curiam.

[¶1] Emma Pieper appeals from an amended criminal judgment after
entering a conditional plea of guilty to driving under the influence and driving
under suspension. On appeal, she argues that the law enforcement officer
lacked a reasonable and articulable suspicion to justify the stop of her vehicle,
thus violating the Fourth Amendment and the North Dakota Constitution. We
conclude the officer’s observations were sufficient to raise a reasonable and
articulable suspicion justifying the traffic stop. Kappel v. Dir., N.D. Dep’t of
Transp., 1999 ND 213, ¶¶ 9-12, 602 N.W.2d 718 (An officer may have
reasonable and articulable suspicion after observing “‘a series of acts, each of
them perhaps innocent in itself, but which taken together warranted further
investigation.’”). We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1